DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Claims 1, 2, 5-8, 16, 18, 20-42 and 45 are pending. Claims 33-39 are withdrawn. Claims 1, 2, 5-8, 16, 18, 20-32, 40-42 and 45 are currently under examination.

Response to Amendment
The amendment to the claims filed on 6/8/2022 does not comply with the requirements of 37 CFR 1.121(c) because claim 1 contains deletion at the end without proper marking, strike through.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 6/8/2022 appears to be bona fide, applicant is given same time period to respond to this office action to submit amendment in compliance with 37 C.F.R 1.121 in order to avoid aban-donment.  
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 16, 18, 20-32, 40-42 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a size” at the end of the claim renders the claim indefinite because it is unclear what size the claim is referring to. Does it mean the size of the linker, size of the pore or size of the fusion protein?
Dependent claims 2, 5-8, 16, 18, 20-32, 40-42 and 45 are rejected for same reason because they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 5-7, 20-32, 40-42 and 45 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Doranz et al (US 20050123563).  This rejection has been rewritten to address the amendment.  
Claim 1 is amended to recite the cellular contents are bound to the affinity domain, and wherein the secretion-inducing protein and affinity domain are configured such that upon self-assembly the export compartment comprises a protein layer formed from the secretion inducing protein and affinity domain whereby the affinity domain is internal to the export compartment so as to package the targeted cellular content that is bound to the affinity domain within the export compartment, wherein the affinity domain binds nucleic acids or lipids.  
Doranz et al. disclose a nucleic acid construct comprising a nucleic acid sequence encoding a secretion-inducing protein, gag, and one or more membrane protein, which meets the limitation of affinity domain, and wherein the affinity domain binds many different types of ligand; wherein the constructs further comprises a linker comprising at least 5, 10 residues (see paragraph [0069], [0078], [0183], [0195]). Doranz et al. disclose that the lipoparticle of the invention may be used to screen ligand receptor interaction, wherein the ligand may be a nucleic acid molecule, DNA, RNA, double stranded RNA (see paragraph [0371] and [0376]), which suggests the construct would encode affinity domain that binds such nucleic acid molecule, and meets the limitation of claim 1, 20, 41 and 42.  The wherein and whereby clause does not limit claim 1 to a particular structure.  
Claims 5-7 further recites the secretion inducing protein is lentiviral Gag protein. As such, the fusion construct disclosed by Doranz et al., which comprises lentiviral Gag protein, meets all limitation of 5-7.
Doranz et al. further the promoter that directs the expression of the construct may be an inducible promoter (see paragraph [0791]), which meets the limitation of claim 2.  
Doranz et al. disclose that the secretion inducing protein self-assembles to form an export compartment about 10-500 nm (see paragraph [0173]), which meets the limitation of claim 21.  
Doranz et al. disclose that the construct may comprise an enrichment tag such as FLAG or V5 (see paragraph [0134]), which meets the limitation of claim 22 and 23.  Doranz et al. disclose that the construct may also comprise a transmembrane domain such as CD4 or GPCR, to fuse with gag (see paragraph [0699]), which meets the limitation of 24.  
Doranz et al. further teach that the construct may comprise a fluorescent protein such as GFP, and a cleavable sequence (see paragraph [0193], [0494], [0549]), which meets the limitation of claims 25-27 and 40.  
Doranz et al. disclose the nucleic acid construct is within a vector, including viral and non-viral vectors such as Baculovirus vectors, vaccinia virus vectors, and plasmid vectors (see paragraph [0065]-[0067], and [0236]), which meets the limitation of claims 28-30. 
Since claims 31 and 32 recites a kit comprising the nucleic acid construct or vector without anything else, the construct (claim1) and vector (claim 28) meets the limitation of both claims. 
 Doranz et al. disclose the linker sequence may be at least 5 or 10 residues, which meets the limitation of claim 45 of between 2-12 amino acids in size.  Therefore, the disclosure of Doranz et al. anticipates the claimed invention.
Response to Arguments
In response, Applicant argues that Doranz fails to disclose “a nucleic acid construct comprising a nucleic acid sequence encoding a secretion inducing protein fused to an affinity domain selected from a nucleic acid binding domain and a lipid binding domain” as recited in claim 1.
This argument is not persuasive because Doranz teaches this limitation (see detailed reason in rejection above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doranz et al., in view of Canton et al. (Nature Reviews 2013, vol.13, pages 621-634).  
The teaching of Doranz et al. has been discussed above.  Doranz et al. further teach mapping the network of which proteins bind to which receptors is a critical step in defining optimal targets of the proteome, and mapping proteomic interactions and ligand fishing can be an application for lipoparticles.
However, Doranz et al. do not specifically mention that the affinity domain encoded by a nucleic acid construct is a scavenger receptor.
Canton et al. teach scavenger receptors are involved in wide range of cellular activity including pathogen clearance, lipid transport, the transport of cargo within the cell and even functioning as taste receptors (see page 621, 1st col., 2nd paragraph). Canton et al. teach scavenger receptors such as CD36 is involved in disorders such as atherosclerosis, type 2 diabetes and Alzheimer’s disease (see page 630-631).  Canton suggests the complex and dynamic interaction of scavenger receptor warrants further investigation to better understand their diverse function and design therapeutic interventions to diseases that involve such receptor (see page 631, 2nd col., last paragraph).  
It would have been obvious to an ordinary skilled in the art that the lipoparticle, taught by Doranz et al. may be used to identify binding partners or ligands to a receptor as demonstrated in Doranz et al. using GCPR receptors.  The ordinary skilled in the art would recognize that said lipoparticle may also be used to identify lipid ligands to scavenger receptors because the method taught by Doranz et al. may be modified to use other types of receptors. The ordinary skilled in the art would be motivated to identify binding partners or ligands of scavenger receptors because their importance in regulating a wide range of cellular activities and potential involvement in diseases such as type 2 diabetes.  The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to including a scavenger receptor coding sequence into the construct that encodes the secretion inducing protein as claimed following combined teaching from Doranz et al. and Canton et al. Therefore, the claimed invention of claim 18 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 16, the scavenger receptor taught by Canton meets the limitation of peptide.  
Response to Arguments
In response, Applicant argues that Doranz fails to disclose “a nucleic acid construct comprising a nucleic acid sequence encoding a secretion inducing protein fused to an affinity domain selected from a nucleic acid binding domain and a lipid binding domain” as recited in claim 1.  Applicant asserts that the passages relied upon by the examiner and the remainder of Doranz fail to disclose all the feature of claim 1, the deficiencies of Doranz are not remedied by Canton.  Applicant asserts that Doranz and Canton is devoid any discussion of a structural configuration of a nucleic acid construct that forms in a compartment or particle up expression that comprises a layer formed from the secretion inducing protein with the affinity domain internal to the export compartment such that the cellular content is packaged within the export compartment. 
The above argument has been fully considered but deemed unpersuasive.  The alleged deficiency of Doranz with respect to the affinity domain is incorrect because Doranz teaches nucleic acid binding domain (paragraph [0371] and [0376], and discussion above). The alleged structural configuration that is not taught by Doranz and Canton is not recited in claim 1 either. The structural configuration recited in the claim is not tied to any structure of the nucleic acid construct. Since the secretion inducing protein taught by Doranz includes Gag, as claimed in claims 5-7, and the affinity domain binds nucleic acid as claimed in claim 1, they would have same structure configuration.  Therefore, for reason discussed in previous office action and discussed above, this rejection is still considered proper and maintained.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636